DETAILED ACTION
This office action is in response to amendments filed on 3/17/2021.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
Claims 1-15 are allowed.
Independent Claims 1, 6, and 11 recites a technique for channel feedback in such a way that reduce overheads of a wireless transmission feedback; see present application ¶ 0006. The prior arts on record fails to teach or reasonably suggest the channel feedback feature, specifically,
 “obtaining, by a base station, a load ratio of a radio transmission link, wherein the load ratio is a ratio of an information exchange amount to a link capacity, wherein the information exchange amount is an amount of information exchange between the base station and a data center within a preset period of time, and wherein the link capacity is an amount of containable information in a link from the base station to the data center within a preset period of time; 
when the load ratio is greater than or equal to a first preset value, determining a first feedback factor based on the load ratio; and
extracting, by the base station according to [[a]] the first feedback factor, first channel feedback information from channel information fed back by a terminal, and transmitting the first channel feedback information to the data center.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472